irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must fi le tax years uil dear this letter is our final_determination that you don 't qualify for tax-exempt status under sec_501 ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn ' t receive a protest within the required days the proposed determination is now final you must fi le federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we' ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don ' t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy ofthis letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations ru lings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under 1rc sec_501 a other than c -no protest cc letter rev catalog number 47635z irs department of the treasury internal_revenue_service p o box cincinnati oh legend m n p dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don' t qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in m on n as a not for profit office condominium association you self-declared yourself as exempt under sec_501 c and were automatically revoked in p because you did not file the required tax forms for three consecutive years you have now applied for reinstatement of exemption under sec_501 c of the code you were formed to operate manage maintain administer and control an office condominium development the members of your ass_ociation are all owners of your condominium units your activities include providing preservation of the appearance value and amenities of the property you hold letter rev catalog number 47628k owning and maintaining repairing and replacing the general and or common areas of the property controlling the specifications architecture design appearance elevation and landscaping of all improvements and structures of any kind in accordance with your protective covenants providing purchasing acquiring owning replacing improving maintaining and or repairing such real_property buildings structures street lights landscaping paving or other improvements accepted by you providing services the responsibility for which has been or may be delegated to and accepted by you operating without profit for the sole and exclusive benefit of your members and performing any and all other functions contemplated of the or otherwise undertaken by your governing body your financial support is received from your membership member dues are determined based on the square footage of each office condominium unit each member has one vote per unit of ownership you have appointed a manager to send monthly dues invoices manage funds and pay common area expenses such as water sewer landscaping maintenance and electric utilities your expenses include water and sewer electrical power and lighting property insurance grounds keeping property management fees termite bond professional fees repairs and maintenance and bank service charges upon dissolution all of your assets remaining after provision for creditors and payment of all costs and expenses of such dissolution shall be distributed in the following manner real_property contributed to the association without the receipt of other than nominal consideration by developer or its predecessor in interest shall be returned to developer unless it refuses to accept the conveyance in whole or in part remaining assets shall be distributed among the members subject_to the limitations set forth below as tenants in common each members' share of the assets to be determined in accordance with its voting rights law sec_501 c of the code provides that organizations organized as business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_6_-1 a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular letter rev catalog number 47628k business of a kind ordinarily carried on for profit thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_68_264 1968_1_cb_264 held a nonprofit organization is not exempt from federal_income_tax under sec_501 c of the code if it operates a traffic bureau for members and nonmembers as its primary activity because activities that constitute the performance of particular services for individual persons may preclude exemption an activity that serves as a convenience or economy to members in the operation of their businesses is a particular service of the type proscribed the operation of a traffic bureau for members and nonmembers is a clear convenience and economy to them in their businesses resulting in savings and simplified operations accordingly this activity constitutes the performance of particular services for individual persons revrul_73_411 c b held a shopping center merchants' association whose membership is restricted to and required of the tenants of a one-owner shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members does not qualify as a business league or chamber of commerce under sec_501 of the code the organization's activities were not directed at improvement of business conditions of one or more lines of business or business conditions of any community as a whole within the meaning of sec_501 c of the code they serve instead the individual business interests of the owner of the shopping center and therefore fall outside the scope of the exemption accorded by sec_501 c the same conclusion applies with respect to those phases of the organization's activities that relate to such matters as the maintenance and policing of the shopping areas walkways and parking areas hours of business and similar functions these activities are characteristic of a tenants' association rather than of a chamber of commerce or trade_association and fall short of supporting any sec_501 c exemption for the organization because they primarily serve special interests of the members related to their status as tenants of a common facility rather than any common business purposes in relation to the status ofthe members as representatives ofthe commercial interests of a community in indiana retail hardware assn inc v united_states ct_cl the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law sec_501 provides exemption from income_tax for organizations organized as business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues as demonstrated in your articles oflncorporation you are not organized for any of the purposes described in sec_501 of the code further sec_501 provides that an organization is precluded from exemption if any part ofthe net_earnings inure to the benefit of any private_shareholder_or_individual because you operate for the sole and exclusive benefit of your membership and your assets will be distributed to your members upon your dissolution your net_earnings inure to individuals thus you do not qualify for exemption under sec_501 ofthe code contrary to sec_1 c -1 you are not an association of persons with common business_interest rather you are an association of condominium_owners whose common interest is providing maintenance for the common areas of their office condominiums other than the fact that all of your members letter rev catalog number 47628k own a condominium on common grounds your members have no common business interests therefore you are not a business league chamber of commerce etc as described in sec_501 of the code revrul_68_274 provides that activities that constitute the performance of particular services for individual persons may preclude exemption from federal_income_tax under sec_501 of the code any activity that serves as a convenience or economy to members is a particular service all of your activities are directed toward providing services to members maintaining the common areas of a condominium complex is a convenience to the owners if not for you the individual owners would have to perform this duty further by pooling resources to provide maintenance for the common areas you provide economy to members like the organizations described in revrul_73_411 and indiana retail hardware assn inc v united_states your activities do not improve the business conditions of one or more lines of business or business conditions of any community as a whole instead you serve the special interests of your individual members your activities are characteristic of a tenants' association rather than of a chamber of commerce or trade_association and fall short of supporting any claim of exemption under sec_501 c applicant's position you claim to be a business league which is comprised of the owners of an office condominium community having the common business_interest of promoting maintaining and improving the overall business conditions within your community you claim that this is a line_of_business you contend that your members represent a line_of_business as defined in sec_501 of the code you argue you are not similar to the organization described in revrul_73_411 because the organization in that ruling furthered the for-profit interests of the owner of a retail shopping center whereas you improve the business conditions ofthe condominium community service's response to applicant's position your members have no common business_interest other than owning a unit in your office condominium community therefore you are not promoting the interests of one or more lines of business your activities focus solely on maintaining the condominium property not furthering business interests these activities constitute services to members that would have to be performed by your individual member businesses if not for you you are essentially a condominium association which maintains a building for your owners not a business league that is formed for the promotion of business interests of one or more lines of business conclusion you are not an association of persons promoting one or more lines of business and your activities constitute specific services to members accordingly you do not qualify for exemption from federal_income_tax under sec_501 c of the code if you don't agree you have a right to file a protest if you don 't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47628k your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn' t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we' ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don 't need to do anything if we don ' t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all form s and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy ofthis letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
